DETAILED ACTION
This action is in response to the application filed 20 December 2021, claiming benefit back to 24 January 2019.
	Claims 1 – 24 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2022 has been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/750,971 filed on 23 January 2020, now U.S. Patent 11,238,388 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘388 patent would at least render claim 1 of the instant application obvious, as all of the limitations are explicitly recited in the claim of the ‘388 patent, or they are obvious variations (e.g. the instant claim recites “obtaining a delegation of an asset synthesis instance from the first persona to the second persona during an asset synthesis instance”, while the ‘388 claim 10 recites “ generate a business workflow using personas”, however col 19, lines 31-41 of the ‘388 patent disclose that the workflow includes the delegation; the limitations of “wherein the first persona is associated with a supervisor role and the second persona is associated with a delegee” of the ‘388 patent are merely labels applied to personas saved in a datastore, and are non-functional).
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘388 patent would at least render claim 2 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘388 patent would at least render claim 3 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘388 patent would at least render claim 4 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘388 patent, which includes all the limitations of claim 10, would at least render claim 5 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent, or they are obvious variations.
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘388 patent would at least render claim 6 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the ‘388 patent would at least render claim 7 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘388 patent would at least render claim 8 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘388 patent would at least render claim 9 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent.

	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘388 patent would at least render claim 10 of the instant application obvious, as all of the limitations are explicitly recited in the claim of the ‘388 patent, or they are obvious variations (e.g. the instant claim recites “obtaining a delegation of an asset synthesis instance from the first persona to the second persona during an asset synthesis instance”, while the ‘388 claim 10 recites “ generate a business workflow using personas”, however col 19, lines 31-41 of the ‘388 patent disclose that the workflow includes the delegation; the limitations of “wherein the first persona is associated with a supervisor role and the second persona is associated with a delegee” of the ‘388 patent are merely labels applied to personas saved in a datastore, and are non-functional).
	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘388 patent would at least render claim 11 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘388 patent would at least render claim 3 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘388 patent would at least render claim 13 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘388 patent (which includes all of the limitations of claim 1) would at least render claim 14 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent, or they are obvious variations. 
	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘388 patent would at least render claim 6 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘388 patent would at least render claim 16 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘388 patent would at least render claim 17 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘388 patent would at least render claim 18 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent. 
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘388 patent would at least render claim 19 of the instant application obvious, as all of the limitations are explicitly recited claim of the ‘388 patent, or they are obvious variations. 

	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,238,388 (‘388 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘388 patent would at least render claim 20 of the instant application obvious, as all of the limitations are explicitly recited in the claim of the ‘388 patent, or they are obvious variations (e.g. the instant claim recites “obtaining a delegation of an asset synthesis instance from the first persona to the second persona during an asset synthesis instance”, while the ‘388 claim 10 recites “ generate a business workflow using personas”, however col 19, lines 31-41 of the ‘388 patent disclose that the workflow includes the delegation; the limitations of “wherein the first persona is associated with a supervisor role and the second persona is associated with a delegee” of the ‘388 patent are merely labels applied to personas saved in a datastore, and are non-functional).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitations “a means for virtually synchronizing a first persona of a plurality of personas in a
persona datastore and a second persona of the plurality of personas in the persona datastore; a means for matching a resource of a plurality of resources in a resource datastore to the first persona and the second persona to generate an asset synthesis instance; a means for instantiating an asset synthesis instance in an event occurring in the physical world that includes the first persona, the second persona, and the resource” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose both the computer component and the algorithm for performing the claimed function. More specifically, the specification fails to disclose algorithms for the claimed virtually synchronizing and instantiating an asset synthesis. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.	Applicant may:
	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
	(b)  	 Amend the written description of the specification such that it expressly recites what structure, material, 	or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); 	or 
	(c)  	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 – 19 are directed towards a system comprising engines, however these engines are merely software per se and are non-statutory under 35 U.S.C. 101. 

Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1, recites virtually synchronizing a first persona of a plurality of personas in a persona datastore and a second persona of the plurality of personas in the persona datastore, wherein the first persona is associated with a supervisor role and the second persona is associated with a delegee; matching a resource of a plurality of resources in a resource datastore to the first persona and the second persona to generate an asset synthesis instance;
obtaining a delegation of an asset synthesis instance from the first persona to the second persona during an asset synthesis instance; instantiating an asset synthesis instance in an event occurring in the physical world that includes the first persona, the second persona, and the resource; and estimating impact of the asset synthesis instance. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, recites a method allowing a user to match resources in a database for an event, which is a method of managing interactions between people, which falls under the category  of organizing human activity1. Further, the claim is performed without any hardware components, and is such performed in the human mind2. Thus, the claim recites an abstract idea.  In further respect to claims and 10 and 20, the mere nominal recitation of generic hardware or software components does not take the claims out of the abstract idea groupings. 
 
Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In respect to independent claim 1, the claims do not recite any additional elements other than the abstract idea itself; claim 10 merely recites engines, which are recited at a high level generality (e.g. software to perform the method), and merely automates the steps. The combination of these additional elements is no more than mere instructions to apply the exception using software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 9:
Claim 2 merely describes the intended result of the asset synthesis instance;
Claim 3 merely further describes the resources;
Claim 4 merely further describes the personas;
Claim 5 recites additional mental steps / method of organizing human activity of generating a workflow, integrating resources / personas into workflow, and updating the workflow;
Claim 6 merely recites receiving data (i.e. insignificant extra solution activity)
Claim 7 merely recites generating information;
Claim 8 merely recites the abstract idea of presenting the results of data analysis and collection3;
Claim 9 merely recites extra solution activity of providing an interface. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in respect to claims 1 – 9 and 21 - 24, there are no additional elements other than the abstract idea per se; in respect to claims 10 – 20, the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a system comprising engines, means for virtually synchronizing, matching a resource, and instantiating an asset instance] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0019] – [0025]5, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation6.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Eggena; Timothy et al. (U.S. 20120203589 A1) systematic rule-based workflow tasking and event scheduling; 
Ari; Ismail et al. (U.S. 20100257470 A1) personal project management; 
Galloway; Brett et al. (U.S. 20140278640 A1) business workflow management systems and methods;
Seferian; Ara et al. (U.S. 20120278408 A1) meeting management system including automated equipment setup;
Macbeth; Steven W. et al. (U.S. 20070299795 A1) creating and managing activity-centric workflow;
Benbassat, Moshe  et al.	 (U.S. 20030033184 A1) method and system for assigning human resources to provide services; 
Charisius, Dietrich  et al. (U.S. 20020107914 A1) methods and systems for optimizing resource allocation based on data mined from plans created from a workflow;
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II. C. 
        2 See MPEP 2106.04(a)(2) III. B. 
        3 See, e.g. Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016): “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5  Specifically noting paragraphs [0025]-[0026] which state: “Depending upon implementation-specific or other  considerations, an engine can be centralized or its functionality distributed. An engine can include hardware, firmware, or software embodied in a computer-readable medium for execution by the processor. The processor transforms data into new data using implemented data structures and methods, such as is described with reference to the figures in this paper. The engines described in this paper, or the engines through which the systems and devices described in this paper can be implemented, can be cloud-based engines”.
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).